Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on March 4, 2021.
3.	Claims 1-11 are pending in this application.
Response to Arguments
4.	Applicant's arguments filed March 4, 2021have been fully considered but they are not persuasive. 
5.	Applicant contends that “Krause or Kong, either alone or in combination, fail to disclose or suggest a server having at least a storage device that is configured to store empty vehicle information including a location of an empty vehicle based on a location of the in- vehicle device and a captured image of a vehicle for passengers captured by the in-vehicle device, and an information providing circuit that is configured to transmit, to the portable terminal, the empty vehicle information including a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal, as recited in independent claim 1 and similarly recited in the other independent claims”. More specifically, Krause does not teach storing empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers captured by the in-vehicle device. Instead, Krause uses its camera to determine seat occupancy, not as an image that is to be transmitted to a portable terminal.
Examiner respectfully disagrees. The claim limitation requires the following: a storage device that is configured to store empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers captured by the in-vehicle device.
	Krause discloses a system and method for controlling a vehicle seating arrangements in which exterior and/or interior indicators, such as lights and door locks, are utilized to quickly inform a passenger of an optimal door to enter and seat to occupy.  A plurality of sensors can be installed in the vehicle and utilized to detect a current seat occupancy of the vehicle.  Based on the current seat occupancy, an optimal seat for a future passenger to occupy can be identified.  Various parameters can be considered in identifying the optimal seat, such as a stored profile of the passenger, traffic conditions, weather conditions, and others.  Then, an electronic control unit (ECU) of the vehicle can control exterior and/or interior vehicle indicators to guide the future passenger when entering the vehicle.  According to embodiments presented by Krause, a method for controlling a vehicle seating arrangement can include: detecting a current seat occupancy in a vehicle using a plurality of sensors installed in the vehicle; identifying a seat of the vehicle for a future passenger to occupy based on the detected current seat occupancy; unlocking, by an electronic control unit (ECU) of the vehicle, a door of the vehicle adjacent to the identified seat; and activating, by the ECU, a light of the vehicle proximate to the identified seat. The generating of the optimal future seat occupancy can include: accessing a stored profile of the future passenger including personal information of the future passenger; and generating the optimal future seat occupancy based on information in the profile of the future passenger[See Krause: at least par. 0005-0018, 0025-0035] . 
	Additionally, it is understood that one or more of the below methods, or aspects thereof, may be executed by at least one control unit (or electronic control unit (ECU)). Moreover, it is understood that control unit may be installed in a vehicle, as described herein, or located [See Krause: at least par. 0066-0071, 0086]. 
	In another example, information can be received from a mobile device (not shown) of the future passenger 320, and the ECU can determine whether the passenger 320 is located within the predetermined distance of the vehicle 300 based on the received information.  For instance, the mobile device of the future passenger 320 can send location information (e.g., global positioning satellite (GPS) information) indicating a location of the mobile device.  The ECU can collect the location information and thereby detect whether the future passenger 320 is located within the predetermined distance of the vehicle 300[See Krause: par. 0073, 0084, 0094, 0096, 0103].
	Further on, the detecting of the current seat occupancy can include: detecting whether seats of the vehicle are occupied using information received from one or more mobile devices of one or more passengers of the vehicle, detecting whether seats of the vehicle are occupied by passengers and whether the seats are occupied by cargo, detecting whether seats of the vehicle are occupied using information received from seat occupancy sensors installed in the seats of the vehicle, detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle, and detecting whether seats of the vehicle are occupied using information received from door handle sensors installed in the vehicle[See Krause: at least par. 0031-0035].
As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300. The one or more cameras can be positioned so as to acquire one or more images of an interior space of the vehicle 300 including the vehicle seats…At step 210, the ECU can determine whether a passenger 320 (i.e., a new passenger or a future passenger) will enter a vehicle 300 at a future point in time. The ECU can determine whether the future passenger 320 will enter the vehicle 300 in various ways. For example, an image of a surrounding environment of the vehicle 300 can be acquired using one or more cameras (not [See Krause: at least par. 0072-0079].
Also, Kong from the same field of endeavor, teaches a vehicle calling server. Under the condition that the mobile terminal controller 180 is connected to the vehicle calling server 200, if the user at the mobile terminal 100 enters a command for searching for available vehicles (e.g., its seats are empty, ready for service, etc.) located within a predetermined distance from the current position of the user's mobile terminal 100 through the use of the input unit 130, the mobile terminal controller 180 transmits a request signal for requesting information about the available vehicles located within the predetermined distance from the current position of the mobile terminal 100 to the vehicle calling server 200 at step SI02 [See Kong: Figs. 1, 3-4 and par. 0135].
Accordingly, the cited references disclose systems configured to generate and store information about empty vehicles or their occupancy based on location and images. 
Therefore, the Office stands the position that the cited prior art meet with the contended limitations. 
All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al.(US 20200070715 A1)(hereinafter Krause) in view of KONG(US 2011/0009098 A1)(hereinafter Kong).
Regarding claim 1, Krause discloses a server [See par. 0066 regarding Moreover, it is understood that control unit may be installed in a vehicle, as described herein, or located externally (e.g., a server) in remote communication with the vehicle, as would be appreciated by a person of ordinary skill in the art.] comprising: 
a communication circuit that is configured to transmit and receive information to and from an in-vehicle device[See par. 0066 In-vehicle device is the ECU as per [0066] the control unit may be installed in the vehicle...] that has a capturing function and a portable terminal[See par. 0071 regarding The vehicle 30 can be equipped with communication equipment such as a transmitter and receiver for performing communication with external entities, e.g., a remote server, a mobile device of a user, another vehicle, etc. The vehicle 300 can further include one or more ECUs installed therein for controlling operation of various components of the vehicle 300, such as lights, locks, communication, and so forth.]; and
a storage device that is configured to store empty vehicle information including a location of an empty vehicle[See Table 1 regarding stored profile data] based on a location of the in-vehicle device[See at least par. 0066, 0069, 0073, 0084, 0094, 0096, 0103 regarding  wherein the in-vehicle device is the i.e. ECU... The steps of procedure 200 may be performed by one or more ECUs in operative communication with components of the vehicle 300. Although multiple or different ECUs can be employed to perform the operations described below, a single ECU will be referenced for the purpose of simplicity…Moreover, it is understood that control unit may be installed in a vehicle, as described herein, or located externally (e.g., a server) in remote communication with the vehicle, as would be appreciated by a person of ordinary skill in the art] and a captured image of a vehicle for passengers captured by the in-vehicle device[See at least par. 0031-0035, 0072-0079 regarding the detecting of the current seat occupancy can include detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle…As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300. The one or more cameras can be positioned so as to acquire one or more images of an interior space of the vehicle 300 including the vehicle seats…At step 210, the ECU can determine whether a passenger 320 (i.e., a new passenger or a future passenger) will enter a vehicle 300 at a future point in time. The ECU can determine whether the future passenger 320 will enter the vehicle 300 in various ways. For example, an image of a surrounding environment of the vehicle 300 can be acquired using one or more cameras (not shown) mounted on an exterior of the vehicle 300. The one or more cameras mounted on the vehicle 300 can include, for instance, a "surround-view" camera. The ECU can make a determination of whether the future passenger 320 will enter the vehicle 300 based on the acquired image(s). For instance, the ECU can employ an image processing algorithm on the acquired image(s) to determine whether a passenger 320 is approaching the vehicle 300. Details regarding image processing algorithms are generally known in the art, and thus will not be discussed in detail herein…].
Krause does not explicitly disclose an information providing circuit that is configured to transmit, to the portable terminal, the empty vehicle information including a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal.  
However, Kong from the same field of endeavor teaches an information providing circuit that is configured to transmit, to the portable terminal [See par. 0016 regarding searching for a vehicle, that is located within a predetermined distance from the position of the mobile terminal and has an empty seat, in the position information of the pre-registered vehicles, transmitting vehicle information of the searched empty vehicle to the mobile terminal, upon receiving a request message for calling the searched vehicle from the mobile terminal, inquiring of the called vehicle about whether it can travel to the mobile terminal, and upon receiving an admission message indicating a dispatch available status from the called vehicle, informing the mobile terminal of a successful dispatch of the called vehicle.], the empty vehicle information including a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal[See par. 0135 regarding Under the condition that the mobile terminal controller 180 is connected to the vehicle calling server 200, if the user at the mobile terminal 100 enters a command for searching for available vehicles (e.g., its seats are empty, ready for service, etc.) located within a predetermined distance from the current position of the user's mobile terminal 100 through the use of the input unit 130, the mobile terminal controller 180 transmits a request signal for requesting information about the available vehicles located within the predetermined distance from the current position of the mobile terminal 100 to the vehicle calling server 200 at step S102.].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krause with Kong teachings by including “an information providing circuit that is configured to transmit, to the portable terminal, the empty vehicle information including a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal” because this combination has the benefit of providing a vehicle requesting method for calling a vacant vehicle such as a taxi, bus. Thus the mobile terminal may appropriately request for a desired empty vehicle by referring to the notified information, which notifies a mobile terminal of information about the position of empty vehicles, each of which is located within a predetermined distance from the mobile terminal[Please refer to Kong: par. 0059].
Regarding claim 2, Krause and Kong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Krause teaches or suggests further comprising a first information generating circuit that is configured to generate the empty vehicle information[See Table 1 and par. 0007-0015 regarding the in-vehicle device ECU generates the status of passenger occupancy which synonymous to empty vehicle detection , and the first information generating unit is within the ECU as per par. 0007-0015 generating optimal future seat occupancy. Also refer to stored profile data in Table 1.] based on the location of the in-vehicle device and the captured image received from the in-vehicle device[See at least  par. 0034, 0066, 0069, 0072, 0079 regarding  The one or more cameras can be positioned so as acquire one or more images of an interior space of the vehicle 300 including the vehicle seats…At step 210, the ECU can determine whether a passenger 320 (i.e., a new passenger or a future passenger) will enter a vehicle 300 at a future point in time. The ECU can determine whether the future passenger 320 will enter the vehicle 300 in various ways. For example, an image of a surrounding environment of the vehicle 300 can be acquired using one or more cameras (not shown) mounted on an exterior of the vehicle 300. The one or more cameras mounted on the vehicle 300 can include, for instance, a "surround-view" camera. The ECU can make a determination of whether the future passenger 320 will enter the vehicle 300 based on the acquired image(s). For instance, the ECU can employ an image processing algorithm on the acquired image(s) to determine whether a passenger 320 is approaching the vehicle 300. Details regarding image processing algorithms are generally known in the art, and thus will not be discussed in detail herein.) i.e. ECU... The steps of procedure 200 may be performed by one or more ECUs in operative communication with components of the vehicle 300. Although multiple or different ECUs can be employed to perform the operations described below, a single ECU will be referenced for the purpose of simplicity.) and the captured image received from the in-vehicle device…Also, the detecting of the current seat occupancy can include detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle... As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300.].
Regarding claim 3, Krause and Kong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Kong teaches or suggests wherein the information providing circuit acquires, from the in-vehicle device [See Fig. 1 regarding device 300], the empty vehicle information based on the location of the in-vehicle device and the captured image [See par. 0081 regarding The map storage unit 231 stores map data indicating various regions including base stations (BSs). The vehicle calling server controller 250 searches for a map corresponding to a specific region in the above-mentioned map data, and transmits the searched map to the mobile terminal 100], the empty vehicle information being generated by the in-vehicle device[See par. 0135 regarding Under the condition that the mobile terminal controller 180 is connected to the vehicle calling server 200, if the user at the mobile terminal 100 enters a command for searching for available vehicles (e.g., its seats are empty, ready for service, etc.) located within a predetermined distance from the current position of the user's mobile terminal 100 through the use of the input unit 130, the mobile terminal controller 180 transmits a request signal for requesting information about the available vehicles located within the predetermined distance from the current position of the mobile terminal 100 to the vehicle calling server 200 at step SI02].  
Regarding claim 4, Krause and Kong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Krause teaches or suggests wherein the empty vehicle information includes the captured image of the vehicle for passengers [See at least Fig. 5A, par. 0034, 0056, 0066, 0079 regarding Also, the detecting of the current seat occupancy can include detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle… FIG. 5A is a top view of a front-row identified seat for a future passenger and a perspective view of the vehicle including seating arrangement indicators;…As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300. The one or more cameras can be positioned so as to acquire one or more images of an interior space of the vehicle 300 including the vehicle seats. The ECU can make a determination of whether the seats are occupied or unoccupied based on the acquired image(s). For instance, the ECU can employ an image processing algorithm on the acquired image(s) to determine whether or not the seats are occupied].  
Regarding claim 5, Krause and Kong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Krause teaches or suggests wherein the empty vehicle information includes an operation route of the vehicle for passengers [See at least par. 0013, 0066 regarding wherein empty vehicle information is interpreted as generating seat occupancy. Also, the generating of the optimal future seat occupancy can further include: determining route data for each current passenger in the vehicle and one or more future passengers; generating a trip schedule based on the route data, the trip schedule indicating an order of passenger pick-ups and drop-offs; and generating the optimal future seat occupancy based on the trip schedule].  
Regarding claim 6, Krause discloses an in-vehicle device[See par. 0066 regarding in-vehicle device is the ECU, that is, the control unit may be installed in the vehicle…] comprising: 
a communication circuit that is configured to transmit and receive information to and from a server[See par. 0071 regarding The vehicle 30 can be equipped with communication equipment such as a transmitter and receiver for performing communication with external entities, e.g., a remote server, a mobile device of a user, another vehicle, etc. The vehicle 300 can further include one or more ECUs installed therein for controlling operation of various components of the vehicle 300, such as lights, locks, communication, and so forth.]; and
a capturing circuit that is configured to capture surroundings of a vehicle[See par. 0043 regarding The detecting whether the future passenger is located within the predetermined distance can include: acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle] and a captured image of a vehicle for passengers[See par. 0034, 0079 regarding Also, the detecting of the current seat occupancy can include: detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle. As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300. The one or more cameras can be positioned so as to acquire one or more images of an interior space of the vehicle 300 including the vehicle seat].
Krause  do not explicitly disclose a second information generating circuit that is configured to generate empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers, and transmit the empty 
However, Kong from the same field of endeavor teaches a second information generating circuit [See Fig.  3, Table 2 regarding wherein first information generating unit is interpreted as: per Fig 3 second storage unit (element 233) on the vehicle calling server controller (element 250), wherein first information generating unit carries list of pre-registered vehicles as per Table 2] that is configured to generate empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device [See par. 0135 regarding here, all available vehicles within the predetermined distance from the current position of the mobile terminal 100 may be requested or certain available vehicles that fit only certain criteria (which may be set by the user, e.g., vehicles driven by female drivers only) within the predetermined distance from the current location of the mobile terminal 100 may be requested by the user], and transmit the empty vehicle information to the server [See par. 0018 regarding transmitting by the mobile terminal the vehicle request to the vehicle calling server] such that the server provides the empty vehicle information to a portable terminal according to a location of the portable terminal [See par. 0019 regarding In another aspect, the present invention provides a method of calling a vehicle, the method comprising: obtaining, by a vehicle calling server, position information of pre-registered vehicles, upon receipt of a request signal for requesting information on available vehicles that are located within a predetermined distance from a position of a mobile terminal; searching for at least one vehicle, that is located within a predetermined distance from the position of the mobile terminal and is available, in the position information of the pre-registered vehicles; transmitting vehicle information of the at least one searched vehicle to the mobile terminal; upon receiving a request message for requesting a dispatch of a certain vehicle among the at least one searched vehicle from the mobile terminal, inquiring about a current dispatch status of the requested certain vehicle with respect to the mobile terminal, from the requested certain vehicle; and upon receiving a message indicating the dispatch status from the requested certain vehicle, informing the mobile terminal of the received dispatch status].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krause with Kong teachings by including “a second information generating circuit that is configured to generate empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers, and transmit the empty vehicle information to the server such that the server provides the empty vehicle information to a portable terminal according to a location of the portable terminal” because this combination has the benefit of providing a vehicle requesting method for calling a vacant vehicle such as a taxi, bus. Thus the mobile terminal may appropriately request for a desired empty vehicle by referring to the notified information, which notifies a mobile terminal of information about the position of empty vehicles, each of which is located within a predetermined distance from the mobile terminal[Please refer to Kong: par. 0059].
Regarding claim 7, Krause discloses a program stored on a non-transitory computer- readable medium that causes an in-vehicle device to execute a process [See par. 0050 regarding  Furthermore, in accordance with embodiments of the present disclosure, a non-transitory computer readable medium can contain program instructions for controlling a vehicle seating arrangement. When the program instructions are executed by one or more of at least one electronic control unit (ECU) of a vehicle, the one or more ECUs can be caused to: detect a current seat occupancy in the vehicle using information sensed from a plurality of sensors installed in the vehicle; identify a seat of the vehicle for a future passenger to occupy based on the detected current seat occupancy; unlock a door of the vehicle adjacent to the identified seat; and activate a light of the vehicle proximate to the identified seat] comprising: 
[See par. 0028 regarding The determining whether the future passenger will enter the vehicle can include: acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle; and determining whether the future passenger will enter the vehicle based on the acquired image. [0043] The detecting whether the future passenger is located within the predetermined distance can include acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle]; 
generating empty vehicle information[See Table 1 regarding stored profile data. Also see par. 0007-0015 regarding wherein the in-vehicle device ECU generates the including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers the status of passenger occupancy which synonymous to empty vehicle detection, and the first information generating unit is within the ECU generating optimal future seat occupancy] including a location of an empty vehicle based on a location of the in-vehicle[See at least par. 0066, 0069, 0073, 0084, 0094, 0096, 0103  regarding  wherein the in-vehicle device is the i.e. ECU... The steps of procedure 200 may be performed by one or more ECUs in operative communication with components of the vehicle 300. Although multiple or different ECUs can be employed to perform the operations described below, a single ECU will be referenced for the purpose of simplicity…Moreover, it is understood that control unit may be installed in a vehicle, as described herein, or located externally (e.g., a server) in remote communication with the vehicle, as would be appreciated by a person of ordinary skill in the art] and a captured image of a vehicle for passengers[See at least par. 0031-0035, 0072-0079 regarding the detecting of the current seat occupancy can include detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle…As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300. The one or more cameras can be positioned so as to acquire one or more images of an interior space of the vehicle 300 including the vehicle seats…At step 210, the ECU can determine whether a passenger 320 (i.e., a new passenger or a future passenger) will enter a vehicle 300 at a future point in time. The ECU can determine whether the future passenger 320 will enter the vehicle 300 in various ways. For example, an image of a surrounding environment of the vehicle 300 can be acquired using one or more cameras (not shown) mounted on an exterior of the vehicle 300. The one or more cameras mounted on the vehicle 300 can include, for instance, a "surround-view" camera. The ECU can make a determination of whether the future passenger 320 will enter the vehicle 300 based on the acquired image(s). For instance, the ECU can employ an image processing algorithm on the acquired image(s) to determine whether a passenger 320 is approaching the vehicle 300. Details regarding image processing algorithms are generally known in the art, and thus will not be discussed in detail herein…].
Krause does not explicitly disclose transmitting the empty vehicle information to a server such that the server provides the empty vehicle information to a portable terminal according to a location of the portable terminal.  
However, Kong from the same field of endeavor teaches transmitting the empty vehicle information to a server [See par. 0018 regarding transmitting by the mobile terminal the vehicle request to the vehicle calling server.] such that the server provides the empty vehicle information to a portable terminal according to a location of the portable terminal [See par. 0019 regarding In another aspect, the present invention provides a method of calling a vehicle, the method comprising: obtaining, by a vehicle calling server, position information of pre-registered vehicles, upon receipt of a request signal for requesting information on available vehicles that are located within a predetermined distance from a position of a mobile terminal; searching for at least one vehicle, that is located within a predetermined distance from the position of the mobile terminal and is available, in the position information of the pre-registered vehicles; transmitting vehicle information of the at least one searched vehicle to the mobile terminal; upon receiving a request message for requesting a dispatch of a certain vehicle among the at least one searched vehicle from the mobile terminal, inquiring about a current dispatch status of the requested certain vehicle with respect to the mobile terminal, from the requested certain vehicle; and upon receiving a message indicating the dispatch status from the requested certain vehicle, informing the mobile terminal of the received dispatch status.].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krause with Kong teachings by including “transmitting the empty vehicle information to a server such that the server provides the empty vehicle information to a portable terminal according to a location of the portable terminal” because this combination has the benefit of providing a vehicle requesting method for calling a vacant vehicle such as a taxi, bus. Thus the mobile terminal may appropriately request for a desired empty vehicle by referring to the notified information, which notifies a mobile terminal of information about the position of empty vehicles, each of which is located within a predetermined distance from the mobile terminal[Please refer to Kong: par. 0059].
Regarding claim 8, Krause discloses a program stored on a non-transitory computer- readable medium that causes a portable terminal to execute a process [See par. 0050 regarding  Furthermore, in accordance with embodiments of the present disclosure, a non-transitory computer readable medium can contain program instructions for controlling a vehicle seating arrangement. When the program instructions are executed by one or more of at least one electronic control unit (ECU) of a vehicle, the one or more ECUs can be caused to: detect a current seat occupancy in the vehicle using information sensed from a plurality of sensors installed in the vehicle; identify a seat of the vehicle for a future passenger to occupy based on the detected current seat occupancy; unlock a door of the vehicle adjacent to the identified seat; and activate a light of the vehicle proximate to the identified seat] comprising: 
[See at least par. 0034 regarding the detecting of the current seat occupancy can include detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle…];
receiving, from the server [See par. 0066 regarding Moreover, it is understood that control unit may be installed in a vehicle, as described herein, or located externally (e.g., a server) in remote communication with the vehicle, as would be appreciated by a person of ordinary skill in the art], the empty vehicle information having a location of an empty vehicle corresponding to the location of the portable terminal [See par. 0044 regarding Also, the detecting whether the future passenger is located within the predetermined distance can include: receiving information from a mobile device of the future passenger; and detecting whether the future passenger is located within the predetermined distance based on the received information]; and 
outputting the received empty vehicle information[See par. 0046 regarding   outputting a request to one or more passengers in the vehicle to relocate within the vehicle in accordance with the optimal current seat occupancy].
Krause does not explicitly disclose transmitting a location of the portable terminal to a server that generates empty vehicle information including a location of an empty vehicle based on a location of an in-vehicle device.
However, Kong from the same field of endeavor teaches transmitting a location of the portable terminal to a server [See par. 0137 regarding If the vehicle calling server 200 itself can obtain the current position of the mobile terminal 100, then this step of transmitting the current position of the mobile terminal 100 from the mobile terminal 100 to the server 200 may be omitted or optional] that generates empty vehicle information including a location of an empty vehicle based on a location of an in-vehicle device[See par. 0135 regarding Under the condition that the mobile terminal controller 180 is connected to the vehicle calling server 200, if the user at the mobile terminal 100 enters a command for searching for available vehicles (e.g., its seats are empty, ready for service, etc.) located within a predetermined distance from the current position of the user's mobile terminal 100 through the use of the input unit 130, the mobile terminal controller 180 transmits a request signal for requesting information about the available vehicles located within the predetermined distance from the current position of the mobile terminal 100 to the vehicle calling server 200 at step SI 02].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krause with Kong teachings by including “transmitting a location of the portable terminal to a server that generates empty vehicle information including a location of an empty vehicle based on a location of an in-vehicle device” because this combination has the benefit of providing a vehicle requesting method for calling a vacant vehicle such as a taxi, bus. Thus the mobile terminal may appropriately request for a desired empty vehicle by referring to the notified information, which notifies a mobile terminal of information about the position of empty vehicles, each of which is located within a predetermined distance from the mobile terminal[Please refer to Kong: par. 0059].
	Further on, Kong also teaches or suggests a program stored on a non-transitory computer- readable medium that causes a portable terminal to execute a process [See par. 0052 regarding wherein mobile terminal 100 is the portable terminal. The memory 140 may store a program for operating the controller 180 of the mobile terminal 100 (hereinafter referred to as a mobile terminal controller 180), and may temporarily store input/output (I/O) data (e.g., broadcast programs, moving images, and the like.]
Regarding claim 10, Krause discloses a method of providing information in a system including an in- vehicle device and a server [See at least Figs. 1-9 and par. 0005-0007, 0066 regarding method for controlling vehicle seating arrangement], the method comprising: 
 [See par. 0028 regarding The determining whether the future passenger will enter the vehicle can include: acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle; and determining whether the future passenger will enter the vehicle based on the acquired image. [0043] The detecting whether the future passenger is located within the predetermined distance can include acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle]; 
generating empty vehicle information [See Table 1 regarding stored profile data. Also see par. 0007-0015, 0078 regarding wherein the in-vehicle device ECU generates the including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers the status of passenger occupancy which synonymous to empty vehicle detection, and the first information generating unit is within the ECU generating optimal future seat occupancy] including a location of an empty vehicle based on a location of the in-vehicle device [See at least par. 0066, 0069, 0073, 0084, 0094, 0096, 0103 regarding  wherein the in-vehicle device is the i.e. ECU... The steps of procedure 200 may be performed by one or more ECUs in operative communication with components of the vehicle 300. Although multiple or different ECUs can be employed to perform the operations described below, a single ECU will be referenced for the purpose of simplicity…Moreover, it is understood that control unit may be installed in a vehicle, as described herein, or located externally (e.g., a server) in remote communication with the vehicle, as would be appreciated by a person of ordinary skill in the art] and a captured image of a vehicle for passengers[See at least par. 0031-0035, 0072-0079 and 0096 regarding the detecting of the current seat occupancy can include detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle…As another example, the vehicle 300 can be equipped with one or more cameras (not shown) mounted inside the vehicle 300. The one or more cameras can be positioned so as to acquire one or more images of an interior space of the vehicle 300 including the vehicle seats…At step 210, the ECU can determine whether a passenger 320 (i.e., a new passenger or a future passenger) will enter a vehicle 300 at a future point in time. The ECU can determine whether the future passenger 320 will enter the vehicle 300 in various ways. For example, an image of a surrounding environment of the vehicle 300 can be acquired using one or more cameras (not shown) mounted on an exterior of the vehicle 300. The one or more cameras mounted on the vehicle 300 can include, for instance, a "surround-view" camera. The ECU can make a determination of whether the future passenger 320 will enter the vehicle 300 based on the acquired image(s). For instance, the ECU can employ an image processing algorithm on the acquired image(s) to determine whether a passenger 320 is approaching the vehicle 300. Details regarding image processing algorithms are generally known in the art, and thus will not be discussed in detail herein…], by the in- vehicle device and the server [See at least par. 0086 regarding wherein the in-vehicle device and server are incorporated or associated in ECU…the ECU can generate the optimal future seat occupancy based on a variety of parameters. In one example, the ECU can access information in a stored profile 360 of the future passenger 320, and generate the optimal future seat occupancy based on the accessed information. In detail, the future passenger 320 may have a profile 360 including various information such as personal information associated with the future passenger 320 including, e.g., height, weight, age, and so forth. The profile 360 can be stored on the mobile device of the future passenger 320, on a remote server (e.g., stored on the cloud), or on a memory equipped in the vehicle 300 itself].
 Krause does not explicitly disclose transmitting, to a portable terminal, the empty vehicle information having a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal, by the server.  
[See par. 0018, 0019, 0038 regarding transmitting by the mobile terminal the vehicle request to the vehicle calling server…The vehicle terminal 300 can be a mobile terminal carried by the driver of the vehicle 400 in the vehicle 400.], the empty vehicle information having a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal, by the server [See Figs. 1, 4, par. 0100 regarding wherein the vehicle location corresponds to the vehicle terminal (portable) location see Figs 1 device, 300 and 400... The position recognition unit 320 serves as a Global Positioning System (GPS), such that it can obtain a current position of the vehicle terminal 300. The position recognition unit 320 may calculate the current location of the vehicle terminal 300 or may obtain the calculated current location of the vehicle terminal 300 from another unit or device].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krause with Kong teachings by including “transmitting, to a portable terminal, the empty vehicle information having a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal, by the server” because this combination has the benefit of providing a vehicle requesting method for calling a vacant vehicle such as a taxi, bus. Thus the mobile terminal may appropriately request for a desired empty vehicle by referring to the notified information, which notifies a mobile terminal of information about the position of empty vehicles, each of which is located within a predetermined distance from the mobile terminal[Please refer to Kong: par. 0059].
Further on, Kong also teaches or suggest a method of providing information in a system including an in- vehicle device and a server [See Fig. 1 regarding device 300 which may also be portable], which transmit and receive information to and from each other[See par. 0016 regarding  In another aspect of the present invention, a method of calling a vehicle includes recognizing, by a vehicle calling server, position information of pre-registered vehicles, upon receipt of a request signal for requesting information of empty vehicles that are located within a predetermined distance from a position of an external mobile terminal, searching for a vehicle, that is located within a predetermined distance from the position of the mobile terminal and has an empty seat, in the position information of the pre-registered vehicles, transmitting vehicle information of the searched empty vehicle to the mobile terminal, upon receiving a request message for calling the searched vehicle from the mobile terminal, inquiring of the called vehicle about whether it can travel to the mobile terminal, and upon receiving an admission message indicating a dispatch available status from the called vehicle, informing the mobile terminal of a successful dispatch of the called vehicle].
Regarding claim 11, Krause and Kong teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Krause also teaches or suggests a vehicle comprising the in-vehicle device according to claim 6[See Krause: par. 0066 regarding wherein in-vehicle device is the ECU, the control unit may be installed in the vehicle....].   

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KONG(US 2011/0009098 A1)(hereinafter Kong) in view of Krause et al.(US 20200070715 A1)(hereinafter Krause).
Regarding claim 9, Kong discloses an information providing system[See Figs. 2, 3 and 4] comprising: 
an in-vehicle device[See Fig. 1  regarding the device 300 is the in-vehicle device]; and
 a server[See Fig. 3 and par. 0026 regarding FIG. 3 is a block diagram illustrating a vehicle calling server according to an embodiment of the present invention], the in-vehicle device and the server transmitting and receiving information to and from each other[See Figs. 1, 3-4 the overall view is Fig 1 wherein device 200(server) communicates with device 300 (portable vehicle terminal)], 
the in-vehicle device or the server generates empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device [See par. 0135 regarding Under the condition that the mobile terminal controller 180 is connected to the vehicle calling server 200, if the user at the mobile terminal 100 enters a command for searching for available vehicles (e.g., its seats are empty, ready for service, etc.) located within a predetermined distance from the current position of the user's mobile terminal 100 through the use of the input unit 130, the mobile terminal controller 180 transmits a request signal for requesting information about the available vehicles located within the predetermined distance from the current position of the mobile terminal 100 to the vehicle calling server 200 at step SI02] and
 the server transmits, to a portable terminal, the empty vehicle information having a location of an empty vehicle corresponding to a location of the portable terminal acquired from the portable terminal[See par. 0135 regarding Under the condition that the mobile terminal controller 180 is connected to the vehicle calling server 200, if the user at the mobile terminal 100 enters a command for searching for available vehicles (e.g., its seats are empty, ready for service, etc.) located within a predetermined distance from the current position of the user's mobile terminal 100 through the use of the input unit 130, the mobile terminal controller 180 transmits a request signal for requesting information about the available vehicles located within the predetermined distance from the current position of the mobile terminal 100 to the vehicle calling server 200 at step SI02].  
Kong does not explicitly disclose wherein; the in-vehicle device captures surroundings of a vehicle; and a captured image of a vehicle for passengers.
However, Krause, from the same field of endeavor teaches wherein; the in-vehicle device captures surroundings of a vehicle [See par. 0028 regarding The determining whether the future passenger will enter the vehicle can include: acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle; and determining whether the future passenger will enter the vehicle based on the acquired image. [0043] The detecting whether the future passenger is located within the predetermined distance can include acquiring an image of a surrounding environment using a camera mounted on an exterior of the vehicle]; and the in-vehicle device or the server generates empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers [See par. 0034 regarding Also, the detecting of the current seat occupancy can include: detecting whether seats of the vehicle are occupied using information received from cameras mounted in the vehicle].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kong with Krause teachings by including “wherein; the in-vehicle device captures surroundings of a vehicle; and the in-vehicle device or the server generates empty vehicle information including a location of an empty vehicle based on a location of the in-vehicle device and a captured image of a vehicle for passengers” because this combination has the benefit of providing controlling seating arrangement of vehicle e.g. motor vehicle. Uses include but are not limited to passenger automobiles including sports utility vehicles (SUV), buses, trucks, various commercial vehicles, watercraft including a variety of boats and ships, aircraft, hybrid vehicles, electric vehicles, hybrid electric vehicles, hydrogen-powered vehicles and other alternative fuel vehicles. The passengers are arranged within the vehicle in a manner allowing for efficient entry and exit throughout each passenger's trip. The future passenger can utilize an augmented reality-enabled application on a mobile device to view the object, icon, or the like, thus [Please refer to Krause: par. 0113].
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Ana Picon-Feliciano/            Examiner, Art Unit 2482         


/CHRISTOPHER S KELLEY/            Supervisory Patent Examiner, Art Unit 2482